STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

NORMAN PAUL TRAHAN NO. 2022 CW 1073
VERSUS

MICHAEL D. TRAHAN, SR.,
ELIZABETH F. TRAHAN AND XXX

 

INSURANCE COMPANY AND/OR DECEMBER 1, 2022

COMPANIES

In Re: Norman Paul Trahan, applying for supervisory writs,
32nd Judicial District Court, Parish of Terrebonne,
No. 189174.

 

BEFORE : WHIPPLE, C.J., GUIDRY AND WOLFE, Jd.

WRIT NOT CONSIDERED. This writ application failed to
include the pertinent court minutes and a copy of the
attachments to the motion, in violation of Rule 4-5(C)(8) and
(10) of the Uniform Rules of Louisiana Courts of Appeal. In
addition, this court requires a transcript of the July 12, 2022
hearing, a copy of all evidence introduced at the hearing and a
copy of the entire suit record if a new application is filed.

Supplementation of this writ application and/or an
application for rehearing will not be considered. Uniform Rules
of Louisiana Courts of Appeal, Rules 2-18.7 & 4-9.

In the event relator seeks to file a new application with
this court, it must contain all pertinent documentation,
including the missing items noted herein and documentation to
show that the original writ application was timely, and must
comply with Uniform Rules of Louisiana Courts of Appeal, Rule 2-
12.2. Any new application must be filed on or before January 3,
2023 and must contain a copy of this ruling.

VGW
JMG
EW

COURT OF APPEAL, FIRST CIRCUIT

A.Sul)

DEPUTY CLERK OF COURT
FOR THE COURT